DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 2, line 6 requires grammatical correction (“Because people usually need to care the hair….”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power cord having a live wire, a neutral wire, an earth wire and a power cord shielding layer (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 206462582 (CN ‘582).  CN ‘582 discloses a radiationless hair dryer, characterized in that: the radiationless hair dryer includes a shielding housing (1), a mica frame (2), a brushless motor (3), an AC/DC switching module (10), a blade (4), honeycomb ceramic (5), a first electrically heated wire (6), a second electrically heated wire (7), a metal air outlet net (8) and a power cord (9); the mica frame is disposed in the shielding housing, the honeycomb ceramic is clamped at the front end of the mica frame,
the brushless motor is arranged at the back end of the mica frame, the blade is arranged on a motor shaft of the brushless motor, the brushless motor is connected with the AC/DC switching module, and the AC/DC switching module is connected with the power cord (SEE Figure 1);


    PNG
    media_image1.png
    95
    680
    media_image1.png
    Greyscale


 the metal air outlet net (8) is arranged at an air outlet of the shielding housing and is electrically connected with the shielding housing, and the shielding housing is electrically connected with a housing of the brushless motor;  


    PNG
    media_image2.png
    61
    669
    media_image2.png
    Greyscale


the power cord comprises a live wire, a neutral wire, an earth wire and a power cord shielding layer, wherein the power cord shielding layer covers the neutral wire, the live wire and the earth wire, and the neutral wire, the live wire and the earth wire are in form of a stranded wire; 

    PNG
    media_image3.png
    81
    664
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    87
    672
    media_image4.png
    Greyscale


the shielding housing is respectively connected with the earth wire and the power cord shielding layer; and  the first electrically heated wire and the second electrically heated wire are respectively and mutually alternatively wound around the mica frame in the same direction; the first electrically heated wire and the second electrically heated wire are in parallel connection with the live wire and the neutral wire, and the direction of current flowing the first electrically heated wire and the direction of current flowing the second electrically heated wire are opposite. 


    PNG
    media_image5.png
    82
    680
    media_image5.png
    Greyscale
 
In re claim 2, CN ‘582 discloses that the honeycomb ceramic is tourmaline honeycomb ceramic.  

    PNG
    media_image6.png
    107
    665
    media_image6.png
    Greyscale


In re claim 3, CN ‘582 discloses that the honeycomb ceramic is a positive temperature coefficient (PTC) honeycomb ceramic or thin-film honeycomb ceramic heater, and the PTC honeycomb ceramic or thin-film honeycomb ceramic heater is respectively connected with the power cord.  


    PNG
    media_image7.png
    428
    684
    media_image7.png
    Greyscale



In re claim 4, CN ‘582 discloses that the radiationless hair dryer further comprises a radiation elimination component, wherein the radiation elimination component is made from a graphene material, a nanometer lanthanide-series rare earth oxide material or a ferromagnetic material; and the live wire, the neutral wire, the earth wire and the power cord shielding layer of the power cord, and the shielding housing are respectively connected with the radiation elimination component.  

    PNG
    media_image8.png
    129
    679
    media_image8.png
    Greyscale


In re claim 5, CN ‘582 discloses that the recesses are formed in the outer side of the mica frame, and the first electrically heated wire and the second electrically heated wire are respectively wound around the recesses.  


    PNG
    media_image9.png
    45
    689
    media_image9.png
    Greyscale

In re claim 6, CN ‘582 discloses that the through holes are formed in the mica frame, and the first electrically heated wire and the second electrically heated wire are wound around the mica frame after respectively passing through the through holes.  


    PNG
    media_image10.png
    41
    663
    media_image10.png
    Greyscale


In re claim 7, CN ‘582 The radiationless hair dryer according to claim 1, characterized in that: the power cord shielding layer of the power cord is made from any one of an aluminum foil, a lead foil, a copper foil, woven wire cloth and a nickel-carbon conductive adhesive, or the power cord shielding layer of the power cord is prepared by spraying conductive paste or conductive paint, wherein the woven wire cloth comprises a bare copper mesh or a tin-plated copper mesh, and the conductive paste comprises carbon powder conductive paste.  


    PNG
    media_image11.png
    103
    684
    media_image11.png
    Greyscale

In re claim 8, CN ‘582 discloses that the shielding housing is made of metal materials, or a housing body of the shielding housing is made of plastic, and a high-temperature-resistance conductive coating is arranged on the inner surface of the housing body.  


    PNG
    media_image12.png
    43
    653
    media_image12.png
    Greyscale

In re claim 9, CN ‘582 discloses that the high-temperature-resistance conductive coating is arranged on the surface of the honeycomb ceramic or the surface of the thick-film ceramic.  

    PNG
    media_image12.png
    43
    653
    media_image12.png
    Greyscale

In re claim 10, CN ‘582 discloses that the high-temperature-resistance conductive coating is prepared by coating the nickel-carbon conductive adhesive, or spraying any one of the conductive paint and the conductive paste, wherein the conductive paste comprises carbon power conductive paste.  


    PNG
    media_image13.png
    67
    683
    media_image13.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        May 4, 2022